oak | A
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Pageloflt “

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ~ - JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Antonio Cruz-Caracoza Case Number: 3:19-mj-24630

Jennifer I, Coon
Defendant's Attorney

 

REGISTRATION NO. 92160298 . od DEC EY ony

THE DEFENDANT:
Ix] pleaded guilty to count(s)_1 of Complaint .

[} was found guilty to count(s)

   

ato |

LITA Us GISipuey mo
ey yee RK US Dis lec? Googe
BOUTHEPN Os THicy Oe SRT

San OaNTA
Ne tretinoin any aa gt PUTTY

i

oo
MerTaS Nor vmtsraaade yyy

 

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense ~ Count Number(s) —
8:1325 | ILLEGAL ENTRY (Misdemeanor) 1

[1 The defendant has been found not guilty on count(s) | .
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

\4

aa TIME SERVED 0 days

Assessment: $10 WAIVED Fine: WAIVED |

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Tuesday, December 17, 2019
Date of Imposition of Sentence

Received “| AEE

= rs a =
DUS HONORABLE BARRY M. KURREN
" | UNITED STATES MAGISTRATE JUDGE

  

Clerk’s Office Copy a 3:19-mj-24630_

 

 
